Citation Nr: 0212140	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
August 1962, and from November 1962 to October 1972, 
including service in the Republic of Vietnam from August 1967 
to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 decision by the Department of Veterans 
Affairs (VA) San Francisco Regional Office (RO), which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a chronic back 
disability.  

This case was the subject of a February 2001 hearing before 
the undersigned.  In May 2001, the Board reopened the claim 
of service connection for back disability and remanded the 
case for further development of the evidence. 


FINDINGS OF FACT

1.  The evidence demonstrates a lengthy break in continuity 
relative to the veteran's back symptomatology from July 1972 
to April 1981.

2.  His current back disability, diffuse osteoarthritis of 
the thoracic spine and spontaneous arthrodesis at L5-S1 and 
narrowing of the L4-5 vertebral interspace of the lumbar 
spine, has been shown by competent medical evidence to be due 
to the aging (degenerative) process and not caused by prior 
injuries.


CONCLUSION OF LAW

Chronic back disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the June 1993 rating decision, the July 1996 statement of 
the case, the multiple supplemental statements of the case 
(the most recent of which was issued in March 2002), numerous 
letters sent to the veteran by the RO (one of which addressed 
the requirements of the VCAA explicitly in August 2001), and 
the Board's May 2001 decision and remand, adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
The August 2001 RO letter explicitly informed the veteran 
what information was needed from him, what he could to help 
with his claim, when and where to send additional information 
or evidence, what had been done to help with his claim, and 
who to contact if he had questions or needed assistance.  The 
veteran has been notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained most of the veteran's service 
medical records, but has been unable to obtain the records 
pertaining to his period of service in Vietnam from August 
1967 to August 1968.  Several attempts have been made to 
locate and obtain these records  over the past 22 years.  In 
October 2001, the service department informed the RO that all 
medical records were sent to the RO in December 1980 under 
the veteran's claims file number.  No additional records were 
available.  The December 1980 response from the service 
department indicates that all available records were 
forwarded to VA.  More recent service department searches in 
June 1996 and February 1997 were also unsuccessful in turning 
up the Vietnam service medical records.  It is now reasonably 
certain that further inquiries to the service department will 
have the same result, and be unsuccessful in obtaining the 
missing service medical records.  See 38 U.S.C.A. § 
5103A(b)(3).  Additional attempts would likely be a futile 
waste of resources.  In any event, the Board notes that in 
this case, it finds the testimony and correspondence from the 
veteran as to the back injury in Vietnam to be quite 
credible, and accepts the injury and treatment as described 
by the veteran as fact.  In connection with the current 
claim, in January 1995 and on subsequent occasions the 
veteran was informed by the RO of the problems obtaining his 
Vietnam service records.  Otherwise, the Board has obtained 
all private, military, and VA treatment records identified by 
the veteran, some of which he has submitted personally.

In addition, the case was remanded by the Board in May 2001 
for additional development of the evidence, including 
obtaining a medical opinion.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Also, the Board 
concludes that the January 2002 medical opinion obtained by 
the RO, in conjunction with the other information of record, 
provides sufficient competent medical evidence to decide the 
claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.

I.  Factual Background

Service medical records show that in September 1957, the 
veteran was struck by a piece of flying track in a field.  X-
rays of the shoulder and scapula were negative on wet 
reading.  On physical examination, he had ecchymosis over the 
upper part of the right scapula with limitation of shoulder 
motion.  He was more comfortable with his arm hanging by his 
side.  He was treated with ice. 

At his August 1959 re-enlistment examination and his June 
1962 separation examination, and the veteran gave no history 
of back trouble, and clinical evaluation of the spine was 
normal.  At his October 1968 re-enlistment examination, 
clinical evaluation the spine was again normal. 

As detailed in the discussion of the VCAA above, VA has been 
unable to obtain the veteran's service medical records for 
his period of service in Vietnam, from August 1967 to August 
1968.  The veteran claims to have experienced a low back 
injury while lifting sand bags during this time, and to have 
been medivaced to Saigon for treatment for this injury.  The 
veteran received combat injuries while in Vietnam, for which 
he received the Purple Heart Medal.  He has not contended 
that his low back injury while lifting sand bags in Vietnam 
was during combat duty.  However, the Board considers the 
veteran's lay testimony as to the Vietnam back injury to be 
highly credible.  He described the injury in a June 1995 VA 
Form 9, stating that in June 1968 in Vietnam, while helping 
his men construct a bunker, his back "snapped," and he 
could not stand erect.  He wrote that he was medivaced to 
Saigon for treatment.  He submitted a copy of a sick slip 
from service, dated July 1968, indicating no field duty for 
two weeks, which he states was prompted by his Vietnam back 
injury.  

At the June 1972 discharge examination, clinical evaluation 
of the "spine, other musculoskeletal" systems was abnormal.  
The examining physician noted a history of injury to the back 
and a painful left shoulder.  A physician reviewing the 
veteran's history noted that the veteran had recurrent low 
back pain.  

In July 1972, the veteran underwent an in-service follow-up 
orthopedic evaluation.  Examination of the back revealed full 
range of motion, heel to toe touches within normal limits, 
negative straight leg testing, and X-rays were within normal 
limits.  

A VA radiology report in February 1979 indicates that CT 
spine films, taken in connection with treatment for retro-
orbital symptoms of the eyes, were normal.  

During a January 1981 VA medical examination, the veteran 
reported a history of injury to his left neck and upper 
spine.  He held his head in the proper position.  There was 
no tenderness over the cervical and thoracic vertebrae.  
Range of motion of the cervical spine was normal.  There was 
no evidence of kyphoisis or scoliosis, and the back muscles 
were well developed, without evidence of spasm.  X-rays of 
the thoracic spine were negative.  X-rays of the cervical 
spine showed degenerative changes.  The diagnosis was 
degenerative arthritis of the cervical spine.  

Kaiser Permanante records of treatment show that in April 
1981 the veteran had an episode of low left back pain 
radiating down the left leg to the knee and burning in the 
thigh.  He had cramps in his back.  X-rays showed mild 
narrowing at the L4-5 disc space.  Straight leg raise testing 
was positive.  Range of motion of the back was decreased with 
difficulties in the low back.  The veteran continued to 
receive treatment for back problems after April 1981.  Kaiser 
records in 1985 reflect an increase in symptoms of back pain.  
The Kaiser treatment records, to include a record of 
treatment in February 1988, include histories of a being hit 
in the back by metal around 1956, and an injury lifting 
sandbags in approximately 1968.  In the February 1988 record, 
he reported constant low back pain for the prior 6 years and 
neck pain for the same period.  An MRI study performed in 
April 1991 was interpreted to show multilevel degenerative 
disc disease at the L3-L4-L5-S1 levels and central disc 
bulging at the L4-5 levels.  X-rays of the lumbar spine in 
May 1991 were suspicious for osteoblastic metastasis at L4 
and possibly L2, and there were degenerative changes at L4-5 
and L5-S1.

During a March 1985 VA medical consultation, the veteran gave 
a history of back pain, with injuries in service in the late 
1950s and in Vietnam.  He described pain of the upper back, 
between the shoulder blades at the base of the neck, and the 
lower back.  He described the pain as having returned in the 
last three years.  

During a June 1995 VA examination, the veteran complained of 
low, middle, and upper back pain.  After physical 
examination, the diagnosis was chronic back pain, not only 
low back pain but mid back and upper back with a "history at 
any rate of degenerative disc disease and some painful 
limitation of motion." 

During a February 2001 Board hearing, the veteran testified 
that he had a "degenerative disc" that it "had worked its 
way all the way up."  He described his July 1968 back injury 
in Vietnam and his 1957 injury to the neck, head and shoulder 
areas.  He described being hit by flying track in 1957, just 
below the collarbone, in the lower cervical or perhaps 
thoracic spine areas.  

During a January 2002 VA medical examination, the examiner 
obtained the history as related by the veteran and 
acknowledged and discussed his review of the claims file.  On 
physical examination, an active range of back motion of 90 
degrees of flexion, 10 degrees of hyperextension, and 20 
degrees of lateral flexion to each side was noted.  He had an 
obvious and small scoliotic curve, which was the right 
thoracic left lumbar curve.  His leg lengths were equal and 
his pelvis was level.  There was no back tenderness noted.  
Straight leg tests were, sitting and supine, were normal.  
There was no weakness.  He was able to stand on his heels and 
toes.  There was no neurologic deficit evident.  X-rays 
showed a spontaneous arthrodesis at L5-S1 and narrowing of 
the L4-5 interspace in the lumbar spine.  Also noted were 
diffuse osteoarthritis changes throughout the thoracic spine.  
The examining physician indicated that the veteran had 
diffuse osteoarthritis throughout the thoracic spine 
distributed evenly through all levels.  In his view, such 
findings were degenerative in nature and not the result of 
injury.  Findings in the lumbar spine were confined to the 
L4-5 and L5-S1 levels.  According to the examiner, these were 
the usual levels associated with aging (degenerative) changes 
and present in the vast majority of older individuals and 
were unrelated to any specific injury.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 

III.  Analysis

As noted above, the veteran received combat injuries while in 
Vietnam, for which he received the Purple Heart Medal.  
However, he has not contended that his low back injury was 
sustained while lifting sand bags in Vietnam during combat; 
rather he mentioned that he sustained such acute injury while 
helping his men construct a bunker.  Therefore, 38 U.S.C.A. 
§ 1154(b) is not for application in this case.

Service medical records show that the veteran received a blow 
to the head, neck and shoulder area during service by a piece 
of flying track in September 1957.  The service medical 
records for the veteran's period of service in Vietnam cannot 
be found, but based on its review of the record, the Board 
accepts as fact that the veteran also had a low back injury 
while lifting sandbags in Vietnam while constructing a bunker 
in July 1968, causing him to miss field duty for two weeks.  
The history of recurrent low back pain, noted at his June 
1972 service discharge examination, appears by the veteran's 
account to have followed the July 1968 injury.  Yet, in 1972, 
the veteran underwent orthopedic evaluation, at which time he 
had a full range of back motion, his heel-toe touching was 
normal with negative straight leg raise testing, and 
pertinent X-rays were within normal limits.  The best 
evidence that the Board has, then, is that the acute, in-
service back condition had resolved itself by July 1972.

The evidence also tends to show that the veteran's back pain 
did not recur until April 1981.  The Kaiser Permanente 
records in 1981 give the appearance of initial treatment for 
back pain without recent history.  Consistent with this 
impression, in a February 1988 Kaiser Permanente record, he 
reported constant low back pain for the prior 6 years and 
neck pain for the same period, which would place onset in 
about 1981 or 1982.  Similarly, at a March 1985 VA medical 
examination, he described pain of the upper back, between the 
shoulder blades at the base of the neck, and the lower back.  
He described the pain as occurring in the last three years, 
again consistent with an onset in 1981 or 1982.

He appears to have experienced significant back pathology 
since that time.  During a June 1995 VA examination, the 
veteran complained of low, middle, and upper back pain.  
After physical examination, the diagnosis was chronic back 
pain, not only low back pain but mid back and upper back with 
a "history at any rate of degenerative disc disease and some 
painful limitation of motion."  The examiner did not relate 
the back disability to the described in-service back injury.  
Most importantly, at a January 2002 VA examination, the 
examiner, after a taking a thorough history and reviewing the 
claims file and other medical evidence of record, obtaining 
X-rays, and conducting a full physical examination, concluded 
that the veteran's back disability was not a result of 
injury.  This, in the Board's view, is the most thorough and 
persuasive medical opinion of record.

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have continuity of symptomatology sufficient to support a 
claim of chronic back disability since service, because the 
history in the contemporaneous treatment records shows a 
break in symptoms from July 1972 to April 1981.  See 38 
C.F.R. § 3.303(b).  The July 2002 VA examiner's opinion, also 
is of significant weight, without contradictory medical 
opinion of record, also shows that the veteran's current back 
disability is not consistent with the type of back disability 
that is caused by injury.  Thus, the strong preponderance of 
the evidence shows that while the veteran did experience back 
injury during service, the residuals did not affect him in 
his years immediately following discharge, and his current 
back disability was due to the aging process and not 
consistent with the type of disability that would result from 
injury to the back.  

As X-rays were negative in July 1972, shortly before the 
veteran was discharged from service, and there is no showing 
of arthritis of the back within one year of his October 1972 
discharge from service, the regulatory presumption of service 
connection of arthritis as a chronic disease is not for 
application in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Since the strong preponderance of the evidence is against the 
claim of service connection for chronic back disability, the 
benefit of the doubt doctrine is not for application in this 
case.  See 38 U.S.C.A. § 5017(b) (West 1991 & Supp. 2001).


ORDER

Entitlement to service connection for a chronic back 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

